BERANEK, Judge.
This is an appeal by a bonding company from an order denying its motion to set aside a judgment which had been entered on an appearance bond previously issued by the company. The defendant in a criminal prosecution was scheduled to appear before the Circuit Court on October 12, 1978, to answer a charge of larceny. He failed to appear and the appearance bond was es-treated. The Court entered an order of forfeiture on October 12,1978, and on January 22, 1979, a judgment was entered pursuant to Section 903.27, Florida Statutes (1979). At no time did the bonding company attack the forfeiture prior to entry of judgment. Thereafter, appellant filed a motion to set aside judgment pursuant to Section 903.27, Florida Statutes (1979), which provides in part:
*295(2) After notice of judgment against the surety given by the clerk of the circuit court, the surety or bail bondsman may within 45 days file a motion to set aside the judgment. The court entering the judgment may at any time set aside the judgment in whole or in part for reasonable cause shown. During the pendency of such motion the court may stay execution on judgment or other process.
The statute provides that a judgment may be set aside “for reasonable cause shown.” Here the trial court found that the appellant had failed to demonstrate reasonable cause in accordance with Public Service Mutual Insurance Company v. State, 135 So.2d 777 (Fla. 1st DCA 1961). We find that appellant has failed to demonstrate an abuse of discretion on the part of the trial judge in the exercise of her discretion on the issue of reasonable cause. The order denying motion to set aside the judgment is affirmed.
AFFIRMED.
DOWNEY and ANSTEAD, JJ., concur.